IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LORA JEAN WILLIAMS; GREGORY J.           : No. 2 EM 2017
SMITH; CVP MANAGEMENT, INC. D/B/A        :
OR T/A CITY VIEW PIZZA; JOHN'S           :
ROAST PORK, INC. F/K/A JOHN'S            :
ROAST PORK; METRO BEVERAGE OF            :
PHILADELPHIA, INC. D/B/A OR T/A          :
METRO BEVERAGE; DAY'S                    :
BEVERAGES, INC. D/B/A OR T/A DAY'S       :
BEVERAGES; AMERICAN BEVERAGE             :
ASSOCIATION; PENNSYLVANIA                :
BEVERAGE ASSOCIATION;                    :
PHILADELPHIA BEVERAGE                    :
ASSOCIATION; AND PENNSYLVANIA            :
FOOD MERCHANTS ASSOCIATION,              :
                                         :
                    Respondents          :
                                         :
                                         :
            v.                           :
                                         :
                                         :
CITY OF PHILADELPHIA AND FRANK           :
BRESLIN, IN HIS OFFICIAL CAPACITY        :
AS COMMISSIONER OF THE                   :
PHILADELPHIA DEPARTMENT OF               :
REVENUE,                                 :
                                         :
                    Petitioners          :


                                    ORDER



PER CURIAM

      AND NOW, this 13th day of February, 2017, the Application for Extraordinary

Relief is DENIED.